Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 06, 2020

The Court of Appeals hereby passes the following order:

A21A0221. BRANDON BETTIS v. THE STATE.

      In 2017, Brandon Bettis pled guilty to aggravated assault on a police officer
and several other offenses. In 2020, he filed a motion for an out-of-time appeal, which
the trial court granted on July 16, 2020. On August 25, 2020, Bettis filed a notice of
appeal.1 We lack jurisdiction.
      A defendant granted an out-of-time appeal by the trial court has 30 days from
the grant of the motion to file a notice of appeal. See Carr v. State, 281 Ga. 43, 44
(635 SE2d 767) (2006); Rowland v. State, 264 Ga. 872, 876 (2) (452 SE2d 756)
(1995). The proper and timely filing of a notice of appeal is an absolute requirement
to confer jurisdiction on this Court. Rowland, 264 Ga. at 872 (1). Bettis’s notice of
appeal is untimely, as it was filed 40 days after entry of the order granting his motion
for an out-of-time appeal. Accordingly, this appeal is hereby DISMISSED for lack
of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/06/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.


      1
         Bettis’s notice of appeal is dated August 11, 2020, but was not filed in the
trial court until August 25, 2020.